 

AO 245B (Rev. 05/ 15/'2018) Judgment in a Crimina| Petty Case (Modified) ' Pagc l of l

UNITED STATES DISTRICT COURT
soUTHERN DIsTRlCT oF CALIFORNIA

United States of America .]'UDGMENT IN A CRIMINAL CASE

V (For Offenses Committed On or After Noven‘lbcr l, 1987)

JOVani Casti]lo_MartineZ CHSC Nul‘l'lbel": 3.]8-mj-22395“KSC

Joshua J. Jones
Defendan! ’s Al!orney

 

REGISTRATION NO. 65697298

THE DEFENDANT:
pleaded guilty to count(s) l Of COmplaint

 

ij Was found guilty to count(s)

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

Title & Section Nature of Offense Count Number§s}
8:1325 ILLEGAL ENTRY (Misdemeanor) l

l:l The defendant has been found not guilty on count(s)

 

 

l:| Count(s) dismissed on the motion of the United States.

IMPRISONMENT
The defendant ls hereby committed to the custody of the United Statcs Bureau of Prisons to be

imprisoned for a term of:
15 DAYS

Assessment: $lO WAIVED

Fine: WAIVED

Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the dcfendant’s possession at the time of arrest upon their deportation or removal.

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all tines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant‘s economic circumstances

Friday, October 26, 2018

 

 

Date of Imposition of Sentence

FlLED

 

 

 

 

 

 

Oct 26 2018 . "
HoNoRABLE KAREN s cRAWFoRD
soug;§';'§|» gig-Tg}g'ggtc§ggg;m UNITED sTATEs MAGISTRATE JUDGE
B‘{ steam DEFUTY

 

 

 

3:18_mj-22395-Ksc

 

 

